                   Case 3:19-mc-00014-VLB Document 1 Filed 01/28/19 Page 1 of 3

Ao45l   (Rev. l2112) clerk'scertificationofaJudgrnenttobeRegisteredinAnotherDisrrict



                                      UmrBo SrerBs DrsrRrcr
                                                                       for the
                                                                                              Cou !L F* D
                                                            Western District of Texas
                                                                                                   'it!    .,ìÌl   ?8    P I' l0
                                                                            )
                The Grounds Guys, LLC                                       )                      US t,jlj    i'iliii    CCURT
                                                                            )                         iì t, î iiiÊD
                                                                                                               T           CT
                           Plaintif
                                                                           )
                              V
                                                                           )
                                                                           )           Civil Action No. 6:17-CV-00344-ADA
                                                                           )
                                                                           )
                John K. Henrisksen and                                     )
        Three Brothers Property Services, LLC                              )
                                                                           )
                          Defendant                                        )
                                                                           )


        CLERK'S CERTIFICATION OF'A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT


         I certify that the attached judgment is         a copy   of a judgment entered by this court oî     (date)

         I also certify that, as appears from this court's records, no motion listed in Fed. R. App. p. a(a)(a)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was ãtea, iiis nô'tonger
pending.



Date:
                                                                                       CLERKOF COURT


                                                                                         Lj
                                                                                                          of Clerk or Deputy Clerk
              Case 3:19-mc-00014-VLB Document 1 Filed 01/28/19 Page 2 of 3

                                                                                               FIL
                                                                                               NAV
                                                                                                         Ep
                       IN THE UNITED STATES DISTRICT COURT                                           2 \¿ag
                        F'OR   THE WESTERN DISTRICT OF'TEXAS

                                       WAÇO DIVISION

THE GROUNDS GUYS, LLC,                           $
Plaintiff                                        $
                                                 $
v                                                $
                                                 s      CryIL ACTION NO. 6:17-ÇV-00344-ADA
JOHN K. HENRISKSEN AND THREE                     s
BROTHERS PROPERTY SERVICDS,                      s
L;LC,                                            $
Deþndants                                        $
                                                 $


                        AMP,NDED T'INAL DEF'AUL.T JUDGMENT

       Before the Court is the above-entitled cause of action. On this date, the Court granted

Plaintiffls Motion for Default Judgment. In accordance with that Order and pursuant to Federal

Rule of Civil Procedure 58, the Court now renders the Final Default Judgment as follows:

       IT IS ORDERED       that judgment by default is entered in favor of   Plaintiff and against
Defendants.

       IT IS F''URTHER ORDERED          that Plaintiff recover from Defendants gl42 ,lg7.gS,

       IT IS FURTHER ORDERED that a permanent injunction is entered for two                years   for
the post-termination covenant not to compete, which   will begin from the date plaintiff s Motion

for Default Judgment is granted.

       IT IS FURTHER ORDERED the specific            Franchise Agreement from which the

injunction arises, which is attached as Exhibit A in PlaintifPs Motion to Amend Judgment (ECF

#25), is hereby incorporated by reference.




               ¡ttnn copy of th€        lærü'ff,
                    Clert U.S.        Corfi

                                                     q.z
           Case 3:19-mc-00014-VLB Document 1 Filed 01/28/19 Page 3 of 3




       IT IS FURTHER ORDERED that Plaintiff        recovers from Defendants the sum           of
$12,848.75 in reasonable and necessary attorneys' fees and the sum   of 5687.72 in   costs.

       IT IS FURTHER ORDERED that Plaintiff        be awarded post-judgment interest as

allowed by 28 U.S.C. g 1961.

       IT IS FURTHER ORDERED that all relief not expressly       granted is DENIED.

       IT IS FINALLY ORDERED that the case is CLOSED.

SIGNED this 27th day of November 2018.

                                                                                       ï


                                                        \

                                    UNITED STATES DISTRICT JUDGE
